Case 5:20-cv-00318-JSM-PRL Document 1 Filed 07/10/20 Page 1 of 5 PageID 1




                          UNITED STATE DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

 RYAN JAMES, an individual,                      )
                                                 )
        Plaintiff,                               )
                                                 )
 v.                                              )      CASE NO.: ______________
                                                 )
 EWING WATERPROOFING                             )
 SYSTEMS, INC., a Florida profit                 )
 corporation,                                    )
                                                 )
         Defendant.
 ___________________________________


                     NOTICE OF REMOVAL TO FEDERAL COURT

        Defendant Ewing Waterproofing Systems, Inc. (“Ewing Waterproofing”), by and

 through its undersigned counsel, hereby files this Notice of Removal giving notice it is

 removing this action from the Circuit Court of the Fifth Judicial Circuit in and for Citrus

 County, Florida, Civil Division, to the United States District Court for the Middle District

 of Florida pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, and in support thereof,

 respectfully shows the Court as follows:

                              STATEMENT OF THE CASE

        1.      On February 26, 2020, Plaintiff Ryan James filed a lawsuit in the Circuit

 Court of the Fifth Judicial Circuit in and for Citrus County, Florida, Civil Division. At

 the time, Plaintiff’s Complaint contained a single count alleging “retaliatory personnel

 action” prohibited by § 448.102, Florida Statutes, also known as the Florida

 Whistleblower Act.

        2.      Plaintiff subsequently amended the Complaint on April 9, 2020 in which

 the single count state claim under the Florida Whistleblower Act remained unchanged,
Case 5:20-cv-00318-JSM-PRL Document 1 Filed 07/10/20 Page 2 of 5 PageID 2




 but the complaint was amended to reflect an increased threshold amount at issue from

 more than $15,000 to more than $30,000.00.

        3.     Plaintiff then filed a Motion to Amend the Complaint on June 16, 2020, in

 which he sought to add an additional count alleging violation of the Fair Labor Standards

 Act (“FLSA”), 29 USC § 201, et. seq. The Court granted the motion to amend on June

 18, 2020 and the Second Amended Complaint, containing the added FLSA claim, was

 deemed filed as of June 18, 2020.

        4.     The Second Amended Complaint is removable pursuant to 28 U.S.C. §§

 1441(a). Ewing Waterproofing has satisfied all the procedural requirements of 28 U.S.C.

 § 1446 and thereby removes this action to the United States District Court for the Middle

 District of Florida pursuant to 28 U.S.C. §§ 1441 and 1446. This Notice of Removal is

 timely because it has been filed within 30 days of filing of the Second Amended

 Complaint, which added the FLSA claim. 28 U.S.C. § 1446(b)(3) (“…if the case stated

 by the initial pleading is not removable, a notice of removal may be filed within thirty

 days after receipt by the defendant, through service or otherwise, of a copy of an

 amended pleading, motion, order or other paper from which it may first be ascertained

 that the case is one which is or has become removable”).

                             GROUNDS FOR REMOVAL

        5.     This action is within the original federal question jurisdiction of the

 United States District Court pursuant to 28 U.S.C. § 1331, because Plaintiff has asserted

 claims under the FLSA. This Court has supplemental jurisdiction over Plaintiff’s Florida

 Whistleblower claim pursuant to 28 U.S.C. § 1367(a).




                                            2
Case 5:20-cv-00318-JSM-PRL Document 1 Filed 07/10/20 Page 3 of 5 PageID 3




        6.      This removal notice is timely filed, as required by 28 U.S.C. § 1446(b)(3).

 Ewing Waterproofing’s first legal notice of the removable complaint was on June 18,

 2020 when the state court deemed the Second Amended Complaint filed. This notice is

 being filed within 30 days of June 18, 2020.

                     THE OTHER PROCEDURAL REQUISITES
                        FOR REMOVAL ARE SATISFIED

        7.      Ewing Waterproofing has complied with 28 U.S.C. § 1446(a) & (d).

 Under 28 U.S.C. § 1446(a), a true and correct “copy of all process, pleadings, and orders

 served upon” Ewing Waterproofing are attached as Exhibit A to this notice. Pursuant to

 28 U.S.C. § 1446(d), a notice of filing of removal will be promptly filed with the clerk of

 the Circuit Court of the Fifth Judicial Circuit in and for Citrus County, Florida, Civil

 Division, Case No. 2020-CA-139-A, and Ewing Waterproofing will serve a notice of

 filing of removal on Plaintiff’s attorneys. A copy of the Notice of Filing Notice of

 Removal is attached hereto as Exhibit B.

        8.      The required filing fee of $400.00 and an executed civil cover sheet

 accompany this Notice.

        9.      By this notice, Ewing Waterproofing does not waive any objections it may

 have as to improper service, jurisdiction, or venue, or any other defenses or objections to

 this action. Ewing Waterproofing intends no admission of fact, law, or liability by this

 notice, and reserves all defenses, motions, and pleas.

        WHEREFORE, Defendant Ewing Waterproofing respectfully removes this

 action, pending in the Fifth Judicial Circuit in and for Citrus County, Florida. To the

 United States District Court in the Middle District, Ocala Division.




                                                3
Case 5:20-cv-00318-JSM-PRL Document 1 Filed 07/10/20 Page 4 of 5 PageID 4




 Dated: July 10, 2020                 Respectfully submitted,


                                      BY:     /s/Kimberly J. Doud
                                              Kimberly J. Doud
                                              Florida Bar No.: 523771
                                              LITTLER MENDELSON, P.C.
                                              111 N. Orange Avenue, Suite 1750
                                              Orlando, Florida 32801-2366
                                              Telephone: (407) 393-2900
                                              Facsimile: (407) 393-2929
                                              Email: kdoud@littler.com
                                              Secondary: mfilmore@littler.com

                                              Stella Chu, Esq.
                                              Florida Bar No. 060519
                                              LITTLER MENDELSON, P.C.
                                              Wells Fargo Center
                                              333 S.E. 2nd Avenue, Suite 2700
                                              Miami, Florida 33131
                                              Telephone: (305) 400-7500
                                              Facsimile: (305) 603-2552
                                              E-mail: SSChu@littler.com
                                              Secondary: kljackson@littler.com

                                              Counsel for Defendant


                             CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on this 10th day of July, 2020, I electronically filed the

 foregoing with the Clerk of the Court by using the CM/ECF system and a correct copy of

 the foregoing has been furnished via electronic mail on all counsel of record on the

 attached Service List, either via transmission of Notices of Electronic filing generated by

 the CM/ECF system.



                                              /s/ Kimberly J. Doud
                                              Kimberly J. Doud




                                             4
Case 5:20-cv-00318-JSM-PRL Document 1 Filed 07/10/20 Page 5 of 5 PageID 5



                                SERVICE LIST

 COUNSEL FOR PLAINTIFF                   COUNSEL FOR DEFENDANT

 Benjamin S. Briggs, Esq.                Kimberly Doud, Esq.
 Florida Bar No. 113814                  Florida Bar No. 0523771
 Elliot Haney, Esq.                      LITTLER MENDELSON, P.C.
 Florida Bar No. 1018829                 111 North Orange Avenue, Suite 1750
 COTNEY CONSTRUCTION LAW, LLP            Orlando, FL 32801
 3110 Cherry Palm Drive, Suite 290       Telephone: (407) 393-2900
 Tampa, FL 33619                         Facsimile: (407) 393-2929
 Telephone: (813) 579-3278               E-mail: KDoud@littler.com
 Facsimile: (813) 902-7612               Secondary: mfilmore@littler.com
 E-mail: bbriggs@cotneycl.com
 E-mail: ehaney@cotneycl.com             Stella Chu, Esq.
 E-mail: lcox@cotneycl.com               Florida Bar No. 060519
 E-mail: ehinsley@cotneycl.com           LITTLER MENDELSON, P.C.
                                         Wells Fargo Center
                                         333 S.E. 2nd Avenue, Suite 2700
                                         Miami, Florida 33131
                                         Telephone: (305) 400-7500
                                         Facsimile: (305) 603-2552
                                         E-mail: SSChu@littler.com
                                         Secondary: kljackson@littler.com

                                         Robert P. Butts, Esq.
                                         Sean G. Hipworth, Esq.
                                         WARNER, SECHREST & BUTTS, P.A.
                                         5200 SW 91st Terrace, #101
                                         Gainesville, FL 32608
                                         E-mail: RButts@fbswlaw.com
                                         E-mail: SHipworth@fbswlaw.com
                                         Secondary: Lisa@fbswlaw.com




 4841-7446-4449.1 615000.6865




                                     5
